Citation Nr: 1638971	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-15 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition and depression.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to April 1956.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico (RO). 

In December 2015, in pertinent part, the Board reopened the claim for service connection for a psychiatric disorder and remanded the issue on the merits for VA examination and opinion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the December 2015 remand directive, the Veteran had a VA compensation examination in February 2016.  The VA compensation examiner that evaluated the Veteran for this medical nexus opinion ultimately concluded unfavorably, disassociating the current psychiatric disorder from any injury or disease the Veteran sustained or experienced in service.  In discussing the rationale of this opinion, the examiner mistakenly indicated the service treatment records are unremarkable for psychiatric treatment.  The Veteran's service treatment records reflect that he was referred to a psychiatric unit in March 1956.  Psychiatric evaluation revealed a sullen, resentful, and immature youth who gave many indications of poor emotional control.  The examiner opined that the Veteran lacked personality resources to adapt to military training.  A diagnosis of inadequate personality was given.

This VA examiner therefore based her conclusion, at least partly, on an inaccurate review of the facts, which in turn lessens the probative value of the opinion.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  Consequently, this medical opinion inadequate because it does not have the proper factual foundation and predicate.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If still available, forward the e-file to the VA examiner that performed the February 2016 evaluation of the Veteran and ask that she submit an addendum statement basing her opinion on the correct facts, including the Veteran's referral to a service psychiatric unit in March 1956.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder is related to any incident of the Veteran's active duty service or, if preexisting service, was aggravated thereby.

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then have another equally qualified examiner provide this necessary additional medical opinion.  An examination is only required if deemed necessary by the examiner. 

Whoever is designated to provide this additional comment must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the e-file.  To facilitate providing this additional comment, it is imperative the designated examiner review the e-file for relevant medical and other history.  Review includes considering this remand. 

2.  Thereafter, readjudicate the Veteran's claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




